          CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 1 of 75



  RECEIVED
          JUL 08   2OI9   UNITED STATES DISTRICT COI]RT.
                             DlscrRrcr oF'
oLERK, u,s, DrsrRrcT couRT                   {llNNnsorA
 MINNEAPOt|S, MINNESOTA




                                                   court rile Noj 1 tr',
                                                                         l???   Jlt€/DIJ
    Lee Pederson,

             Plaintiff
                                                         COMPLAINT
    vs.

    Phillip Frost, CoCrystal Pharma, Inc.,

    and Daniel Fisher,

             Defendants




                                                              Jury trial demanded

                                      COMPLAINT
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 2 of 75




        D.   The Fisher Settlement with   CoCrystal                                    .   ..   .   ..... 38

V.    The Frost gang Saga   Continues ...1...                                                        .... 44

VI. MyBattle Against aBillionaire .........1                                                    .......51
     Tnfenfinncllw left blank                            .
                                                    I


VTT Intentionally
VII.                    hlqnlr             ..       |
                                                . ..1.                                              ..... <o
                                                                                                          69
                                                    I




VI[. Claims.                                        I

                                                  .] ..   .   ..                       ......... 69
                                                    I




IX.   PrayerforRelief.....                        .1.....                                  ........74



             r. suMMARy oF Tr{E CASE /NATTJRE                        OF TI{E ACTTON
                                                    I


1. This lawsuit is one of many lawsuits involving a white-collar gang led by

billionaire Phillip Frost. (999) The Frost garig specializes in market manipulation
                                                    I


                                                    I


and securities frauds, especially pump and drfmp (P&D) securities frauds. Since

about 2071, members of the gang have been involved with frauds at numerous

publicly traded corporations.

2. Inpursuing and concealing their securitieg
                                                    I
                                                    I


members of the Frost ganghave committed riarious other frauds and offenses along
                                                    I



the way. The present case is an example of Defendant Frost misusing corporate
                                                    I



assets to buy the silence   of a person (Defend{nt Fisher) who has damaging
                                                    I

                                                    I


information about the gang's fraudulent activities. In executing his attempted
                                                    I

cover-up, Defendant Frost committed both a                         of duty against Defendant
                                                    foreach
                                                    I




corporation CoCrystal (COCP) and a tort ugu'inu the plaintiff.
      CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 3 of 75




3. For many years, Frost     and his gang orerd,ted with impunity. Federal law

enforcement agencies (SEC and DOJ) mostl! left them alone. Journalists and
                                                I




business writers were silenced by litigation {nd threats of    litigation. Victims were
                                                I


silenced by armies of Frost gang lawyers.
                                                I




4.    On September 7,2018, the SEC filed a Ffderal civil securities fraud case
                                                I




against 10 individuals and 10 entities associited with the Frost gang. The suit

alleged P&D securities frauds at three ,.purJr. companies, includin gBioZone (the
                                                I


precursor company to Defendant CoCrystal            ticker symbol COCP).I Frost was
                                                t
                                                I




named as a defendant, as were three entities bwned and/or controlled by Frost.
                                                I

                                                I


Frost consented to judgment and paid over $5.6 million in penalties, disgorgement

and interest. (004)

5.    Since the Septemb er 7 ,2018 filing of ,SEC v Honig et al, the floodgates   of
litigation have opened against Frost, other   flost    gangmembers and associates, and

Frost gangcompanies.2



'In  addition to alleging fraud at Defendant CpCrystal (CoCP), the SEC alteged
that Frost gang members committed P&D frduds at MGT Capital Investments
(MGTI) and MabVax Pharmaceuticals (ITBYX).
'Examples of new Frost gang litigation incluile: Numerous class action suits were
filed against Defendant CoCrystal (COCP) arird then consolidated into one case.
Numerous class actions were filed against Opko (OPK) and then consolidated into
one case. Other lawsuits alleging various fralrds at Frost gang companies MabVax
(MBVX) and PolarityTE (PTE) were filed. Defendant Frost was named as a
defendant in some of the above cases, as welf as in another case alleging frauds at
other Frost gang companies including RIOT Blockchain (RIOT) and VBI Vaccines
ffBf$.     There are additional cases not mentioned here.
      CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 4 of 75




6. Both Plaintiff Lee Pederson and Defendairt Dan Fisher were harmed financially
                                              I
                                              I

  I     F   /    1a                           |
when Frost and his gang took control of a clmpany formerly
                                                  ^
                                                           known as BioZone
                                              I



(now Defendant CoCrystal, or "COCP") for [h. purpore of a P&D securities fraud.
                                              I


After the P&D, Pederson and Fisher worked,together with each other under a

general collaborative agreement to help eacil other seek redress for the harms
                                              I



caused to them by Frost and his gang. The details of the agreement between
                                              I




Pederson and Fisher were never finalized b.faus" of the uncertain nature of the
                                              I




outcome.                                      I

                                              I




7. During the collaboration,   Pederson provi{ed Fisher with the benefits of a
                                              I




variety of work produced by Pederson, inclubing some legal work, but mostly

comprising business and scientific research Jnd analysis, as well as communicating
                                              I




the research and analysis to third parties. Pelerson and Fisher promised to
                                              I


mutually provide documents and testimony tg support each other's legal claims
                                              I



against the Frost     gang.                   I



                                              I


8. Pederson's   and Fisher's desired outcomes included criminal prosecutions and
                                              I



convictions of Frost and his gang members, qublication of descriptions of Frost
                                              I




gang frauds and crimes, monetary awards    frol- civil litigation against Frost and
                                              I



other gang members, monetary awards from pEC whistleblower complaints, and
                                              I




court-ordered restitution from Frost gang mer,nbers.
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 5 of 75




 9. Pederson and Fisher used a three-prong ltrategy against the Frost gang: (a) civil
                                                 I
 lili-. lt-,^ /l-\ -   I.       r  r r     a
 litigation,  (b)                                I

                   supplying Federal law enforce'ment agents with research, information
                                                 I


 and evidence about the Frost gang's frauds,           (c) providing information to
                                                 ind
                                                 I



journalists and business    writers.             I

                                                 I



 10. By working together, Pederson and Fis{er were highly effective against the
                                                 I



Frost gang. They both put in long days, wolkine at allhours every day of the
                                                 I



week. They pored over SEC filings, news #irler, and other information on the

internet. They brainstormed on leads and ctiased down many (at least temporary)
                                                 I



dead ends. Eventually their   joint efforts tesuitrd in active investigations of the
                                                 I


Frost gang by the SEC and DOJ (FBI and U.S. Attorney's Office). They also aided
                                                 I




a network   ofjournalists and business writerslwho wrote and published stories
                                                 I



about the gang's activities. Fisher's civil   litijation against the gang put additional

pressure on the gang.

11. The Frost gang saw the joint efforts of Pbderson and Fisher as a threat. To
                                                 I


ease this threat, they offered Fisher a deal behind Pederson's     back. Fisher's deal
                                                 I




with the Frost gang was negotiated by Fisherfs attorney Chris Cella. Frost used
                                                 I


various agents, attorneys, and entities (including Defendant CoCrystal) to carry out
                                                 I



his role in the tort described in this complaint.
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 6 of 75




 12. Frost exerted his control over Defendant COCP to cause COCP to provide a
                                              I



 benefit of about $800,0003 to Fisher at the elpense of   Cocp shareholders,
                                              t-
 including Pederson. This was done by CoCp writing down the value of a
                                              I


 mortgage from Fisher to COCP (the "Fisherlmortgage" or the "Garcia Properties
                                              I



mortgage") by $1,176,000. The $800,000 bfnefit to Fisher was intended to buy
                                              I


Fisher's silence and stop Fisher's collaboratiSn with Plaintiff Pederson.
                                              I


 13' Instead of following through with his general agreement with Pederson, Fisher

went behind Pederson's back and settled fris
                                             litigation against the Frost gangwith a
                                              I


deal that unjustly enriched Fisher by an amotrnt of about $800,000 while selling
                                              I



out Fisher's promises to Pederson. Fisher prbfitrd financially from the deal, and
                                              I



Frost temporarily profited by making Pedersbn's efforts to seek redress against
                                              I




Frost and his gang much more   difficult.     I



                                              I



14. Through these financial transactions, Frdst essentially used COCP's assets to
                                              I


                                            .t
buy Fisher's silence and thereby impede Peddrson's efforts to seek justice against

Frost and his gang.

15. The $800,000 benefit to Fisher was provi

Fisher would stop his collaboration with pedbrson; (b) Fisher would stop
                                              I


                                              I



                                              I




'The exact amount of the benefit depends onllfu.torc unknown to Plaintiff and will
have  to be
nave To     determined at trlal.
         oe oetermmed     trial. Whatever the exact
                                               I    amount, the amount will usually
be referred to as the "$800,000 benefit" or thA "$g00,000 pay-off in this
complaint.
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 7 of 75




communicating with Pederson; and (c) Fisher would withdraw his complaints to

the SEC and DOJ about the Frost gang.

 16. By using COCP's assets to cause Fisher to renege on his agreement with

Pederson for a settlement amount about $800,000 greater than the amount        of
Fisher's claim, Defendants Frost and CoCrystal tortiously interfered with

Pederson's business relationship with Fisher.

1'7. By using COCP's assets to cause Fisher to renege on his agreement with

Pederson for a settlement amount about $800,000 greater than the amount        of
Fisher's claim, Defendant Frost breached his duty to COCP shareholders, including

Pederson.

18. By accepting the $800,000 pay-off from Defendant COCP in exchange for

reneging on his general agreement with Pederson, Fisher was unjustly enriched at

the expense of Pederson.

19. Pederson brings claims against Frost for breach of fiduciary duty and tortious

interference with a prospective economic advantage. Pederson brings a claim

against CoCrystal ("COCP") for tortious interference with a prospective economic

advantage. Pederson brings claims against Fisher for unjust enrichment / quasi-

contract and quanfum meruit.

20. The present lawsuit ("Pederson v Frost   II' or "pvf2") is related to an existing
case entitled Pederson v Frost et al. ("Pederson v Frost,ln' or   "pvfl"). Records for
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 8 of 75




pvfl   are at District of Minnesota Court File   No. 17-cv-5580-WMWBRT, and the

case is now on appeal to the Eighth Circuit Court of Appeals (Appeal no. 18-

3195). Pvfl and pvf2 share common issues of fact and common parties. Plaintiff

intends to move to consolidate pvf2 with    pvfl   under FRCP 42   if and when pvfl   is

returned to the district court for further proceedings.




                      II.   PARTIES AND RELATED PERSONS

21. Plaintiff Lee Pederson is a resident of Minneapolis, MN.

22. Defendant Phillip Frost is a resident of Florida. Frost    is the head of the Frost


EffiE, a white-collar gang that specializes in market manipulation and securities

fraud. Frost is CEO, largest shareholder and chairman at Opko Health,Inc. (OPK).

Frost is on the Board of Directors of COCP. Frost exerts additional control over

COCP via ownership of shares. Frost exerts additional control over COCP via

share ownership by Opko. Frost exerts additional control of COCP through Frost

gang members Steve Rubin and Jane Hsaio.

23. Defendant COCP is a Delaware corporation with its principle place of

business in Georgia. COCP was formerly known as BioZone Pharmaceuticals, Inc

(ticker symbol: BZNE), and before that     as   BioZone Laboratories, Inc.

24. Related person    Steve Rubin is a resident of Florida. Rubin is a member of the

Frost gang. Rubin is an officer and director at Opko. Rubin is a director at COCP.
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 9 of 75




25. Related person      Jane Hsaio is a resident of   Florida. Hsaio is a member of the

Frost gang. Hsaio is an officer and director at Opko. Hsaio is a director at COCP.

26. Defendant Daniel Fisher is a resident of California. Fisher was a founder of

BioZone Laboratories, Inc. (now COCP).




                  III. ruRISDICTION,       VENUE AI{D STANDING

27. This District Court of Minnesota has diversity jurisdiction over this case

pursuant to 28 U.S. Code $ 1332 because the parties are citizens of different States

and the amount in controversy exceeds the value of $75,000.

28. The Minnesota long arm statute says:

      5            ONAL JURI SDICTION OVER NONRE SIDENTS.
          43 .19 PERS
      Subdivision 1. Personal jurisdiction.
      As to a cause of action arising from any acts enumerated in this
      subdivision, a court of this state with jurisdiction of the subject matter
      may exercise personal jurisdiction over any foreign corporation or any
      nonresident individual, or the individual's personal representative, in
      the same manner as if it were a domestic corporation or the individual
      were a resident of this state. This section applies if in person or
      through an agent, the foreign corporation or nonresident individual:
           (1) owns, uses, or possesses any real or personal property situated
      in this state; or
            (2) transacts any business within the state; or
         (3) commits any act in Minnesota causing injury or properly
      damage; or
          (4) commits any act outside Minnesota causing injury or properly
      damage in Minnesota, subject to the following exceptions when no
     jurisdiction shall be found:
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 10 of 75




             (i) Minnesota has no substantial interest in providing a forum; or
           (ii) the burden placed on the defendant by being brought under
      the state's jurisdiction would violate fairness and substantial justice.


29. Frost is subject to personal jurisdiction in Minnesota under the Minnesota long

arm statute by having committed acts outside Minnesota causing injury or properly

damage in Minnesota.

30. COCP is subject to personal jurisdiction in Minnesota under the Minnesota

long arm statute by having committed acts outside Minnesota causing injury or

properly damage in Minnesota.

31. Fisher is subject to personal jurisdiction in Minnesota under the Minnesota

long arm statute by having committed acts outside Minnesota causing injury or

properly damage in Minnesota.

32. All   Defendants acted in person and through agents and attorneys when

committing acts outside Minnesota causing injury or properly damage in

Minnesota.

33. All Defendants acted in person and through various conspiracies when

committing acts outside Minnesota causing injury or property damage in

Minnesota.

34. Venue is proper in Hennepin County because Plaintiffis      a resident   of

Hennepin County.



                                           10
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 11 of 75




 35. Plaintiff Pederson has standing to bring his clairirs for tortious interference,
                                                             i


 quasi-contract/unjust enrichment, and quantum meruit as a person who has

 suffered substantial harm from those claims.

 36. Plaintiff Pederson has standing to bring a claim for breach of duty against

 Frost as a COCP shareholder.




                     IV. FACTS COMMON TO ALL CLAIMS
A.   General Background Information

37. The facts of this highly complex        case stretch ovdr a period of many years.
                                                             I




Many important background facts are recited in the Amended Complaint for
                                                             I



another case captioned Pedersonv Frost et al. (0:17-bv-055g0-wMW (D.Minn.)).

(001) The cited   case is referred to herein as "Pedersbn v Frost          I,   or   "pvfl". The
present case is referred to herein as "pederson v Frosltt        I|   or,,pvf2,,.    pvfl   is
                                                             I



cuffently on appeal. The district court file and the 8th Circuit Court of Appeals file
                                                             i


(Appeal No. 18-3195) for       pvfl   contain further infonriation.
                                                             I



38. Other background information is contained in thJ court file for Fisher v
                                                             i



BioZone et at (3:12-cv-03716 (N.D.Cal.)). This case is referred to herein as the
                                                             I




"Fisher Federal litigation".

39. Other background information is contained in thelcourt file for              580 Garcia
                                                             I



Properties v BioZone et al. (MSCI4-00754, (California Superior Court, Contra


                                               LL
     CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 12 of 75




  Costa County)). This case is refened to herein as the "Garcia Properties
                                                           I



  litigation". The July 23,2015 Meet and Confer lettei from the Garcia Properties
                                                           I




  litigation (the M&C lener) is especially informative.l (002)
                                                           I




  40. Other background information is contained in th! court file for SEC v Honig et
                                                           i



 a/ (SDNY), which was filed on September 7,2018. (003a) An amended complaint
                                                           I



 was filed on March 8,2019 (003b) Defendant Frost has consented to judgment in
                                                           I


 SEC v Honig et al. and paid disgorgement plus a $5,000,000.00 (five million
                                                           I



 dollars) fine, for a total of over $5.6 million.   (004) This case is referred to herein

 as ",SEC v Honig".

 41. Still further background information on the allegbd activities of Frost and

 other gang members is contained in the public court files for numerous other

 lawsuits. (999)

42. rnthis document, the name "Biozone" is meant io refer to the company
                                                           I




cofounded by Defendant Dan Fisher, as well as the lergal successors to that

company. "BZNE" is a subset of the term "BioZone", and refers specifically to the

public company that traded under that ticker symbol from 2011 until the ticker was

changed to COCP in early 2014. Currently, Defendarlt Cocrystal Pharmaceuticals,
                                                           I




Inc. (CoCrystal or COCP) is the successor entity to BioZone.
                                                           I


43. This lawsuit and other related events relate to a company formerly known         as
                                                           I



n:d/R]
BioZone (now Defendant CoCrystal). A series of frauds atBioZone was instigated


                                            L2
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 13 of 75




 by billionaire Phillip Frost and his gang. Therefore, Plaintiff Pederson refers to the

 BioZone / Frost / Fisher situation described in this complaint as FrosZone.

 44. Note: Much of the context needed to understand the events described in this

 complaint is outlined in the lawsuits listed above. It is therefore recommended

that, before reading the details in this complaint, the reader first read the amended

complaint in Pederson v Frosld which is available online at

https :/&wvw.scribd.com/documenV3 74 1 85 52 1 /Pederson-v-Frost-amended-

complaint-filed-Februaqv-14-2018 and the amended complaint in SBC v Honig,

which is available online at

https :/&wvw.sec. gov/litigation/complaints/20   1   9/comp2443 1 .pdf.

45. Because of ongoing investigations, and with the exception of former SEC

Whistleblower Office Chief Sean McKessy, the names of Federal law enforcement

agents (LEAs) are being withheld from this complaint. The following name

indicators may be used for individual LEAs throughout this complaint: SEC-I,

SEC-2, SEC-3, SEC-4, SEC-5, SEC-6, SEC-7, FBI-I, AUSA-I, and AUSA-2.




  B. FISI{ER'S GARCIA PROPERTIES MORTGAGE (the "Fisher mortgage")
46. Defendant Dan Fisher and Brian Keller (Keller is a Defendant in Pederson v

Frost   ^I)   founded BioZone Laboratories, Inc. in about 1989. BioZone was mainly a

manufacturer of health care and skin care products. By about 2005,Fisher


                                            13
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 14 of 75




 purchased the land and buildings where BioZone's manufacturing operations were

 carried out (Garcia Properties). This purchase was done through an entity (580

 Garcia Properties LLC) that Fisher and his wife Sharon owned and controlled.

Fisher financed the purchase with a mortgage. 580 Garcia Properties leased the

property to BioZone.

47.   After Frost and his gang fraudulently took control of BioZone, Fisher was

fired from BioZone in early 2012. Fisher sued BioZone and members and

associates of the Frost gang    in20l2.

48. Fisher initially settled the Fisher Federal litigation around September of 2013.

The P&D atBioZone began a couple weeks later.

49. The Frost gang then     used insider deals to dispose of the assets of BioZone and

restructure the company completely.

50. In early 2014, the situation looked like this:

a. Fisher and the Frost gang had come to an initial settlement in the Fisher Federal

litigation.

b. BZNE       had sold their manufacturing assets to another Frost gangcompany,

MusclePharm Corporation (ticker symbol : MSLP).

c. BioZone had transfened their lease with Garcia properties to MSLP.

d. BioZone was now operating as CoCrystal Pharma, Inc. (COCP) after a merger

with yet another Frost gang company (CoCrystal Discovery, Inc.). Defendant


                                           t4
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 15 of 75




COCP was and is controlled by the Frost Eang,with Defendant Frost and Frost

gangmembers Rubin and Hsaio on the board of directors.

51. The   lease transfer by the Frost gang intentionally put the Fisher mortgage into

foreclosure. Despite have limited cash assets and no legitimate purpose for

acquiring the Fisher mortgage, COCP (which was and is controlled by the Frost

gang) bought Fisher's mortgage. Fisher believed that the Frost gangbought the

mortgage for several reasons, including:

a. to exact revenge on Fisher for successfully suing them,

b. to exert leverage over Fisher by controlling both the rent payments to Fisher

from MSLP and the mortgage owned by COCP, ffid

c. to possibly try to drive Fisher into financial ruin.

52. As a result of these perceived threats by the Frost gmg, and to assert his right

to collect $295,000 still owed to him after the initial settlement, Fisher initiated the

Garcia Properties litigation.

53. The Garcia Properties litigation involved   a $295,000 promissory note from

BioZone to 580 Garcia Properties LLc,which was owned by Fisher and his wife

Sharon. Fisher alleged that the promissory note debt was not satisfied by the initial

settlement of the Fisher Federal litigation. Since COCP was the successor to

BioZone, 580 Garcia Properties LLC sued COCP and others (including Frost) for

satisfaction of the debt.


                                           15
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 16 of 75




54. Events pertaining to the Fisher mortgage are described in more detail in a July

23,2015 Meet and Confer letter from the Garcia Properties litigation. (002) The

description of the Fisher mortgage situation appears on pages 37-38 of the M&C

letter:

      "The Frost Group's Attempted Revenge On Dan Fisher

        Members of the Frost Group have a variety of demented reasons to try
      to hurt Dan Fisher:
      Mr. Fisher stood up to the Frost Group's "agree with me or sue me"
      policy, at greatpersonal expense, and even after they thought that he
      did not have the stomach or the wallet to do it.
      The first Fisher litigation likely delayed the onset of Phase 1 of the
      P&D fraud.
  a   The Frost Group didn't want to pay Fisher the settlement money.
  a   The Frost Group did not like the publicity or the SEC reporting
      requirements surrounding the first litigation and the whistleblower
      complaint filed by Fisher.

       The present lawsuit would not have happened if the Frost Group did
      not attempt to get revenge on Mr. Fisher. Their FrosZone companies
      could simply have paid Fisher for the note and complied with the terms
      of the lease on the Garcia property. Instead, they have refused to pay
      on the note, and they drove the mortgage on the property into potential
      foreclosure via a fraudulent conveyance. What happened next is even
      more astounding and demented.

        When the lender issued a notice of default on the loan, then defendant
      COCP bought the note on the properly at a price of almost a million
      dollars over the value of the propenty and without obtaining any
      discount from the lender. That's right. COCP had very little operating
      capital at the time, and they spent a large chunk of it so that the Frost
      Group would be both in the position of being the holder of Fisher's note
      (and potentially being able to foreclose) and in the position of Fisher's
      tenant (and potentially being in the position not paying rent to force a
      foreclosure). From a pure business perspective, COCP's investment

                                          16
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 17 of 75




        was just plain nuts. However, with Frost as the chairman of COCP at
        the time, the motive behind the purchase of the note is perfectly clear."



55. After protracted litigation, Fisher and CoCrystal eventually settled the Garcia

Properly litigation as follows:

a. COCP wrote down the book value of the Fisher mortgage by $1,176,000. This

was done for the benefit of Frost and the Frost gang and at the expense of COCP

shareholders, including Plaintiff Pederson.

b.   Fisher paid off the reduced mortgage (presumably by obtaining a new mortgage

from another lender) and dropped his $295,000 claim based on the promissory

note.

c. The settlement    also included settlement of the re-opened Fisher Federal

litigation, Fisher's agreement to withdraw his complaints about the Frost gang with

the SEC and DOJ, and Fisher's agreement to discontinue his collaboration with

Pederson to expose the frauds of the Frost gang.

d. As a result of the settlement, Fisher was unjustly enriched by about $800,000

and COCP's shareholders (including Plaintiff Pederson) were damaged.




                              C. TIMELINE        OF EVENTS

56. On about December 8,2011, Fisher filed an SEC whistleblower complaint

against BZNE. (005)


                                            L7
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 18 of 75




 57. In about 2012, Fisher filed a Federal lawsuit against BZNE and members of

 the Frost gang (the "Fisher Federal litigation"). (006)

 58. In 2012, Fisher established contact with FBI agent FBI-1. On or about

 September    5,2ll2,Fisher   made a formal presentation to   FBI-I   about the

 beginnings of the frauds atBioZone. (007a) On or about January 8,2013,the FBI

provided Fisher with a "victim's letter" indicating that the FBI had opened a

 securities fraud investigation. (007b)

59. In 2073, Fisher settled his initial litigation (the Fisher Federal litigation)

against the Frost gang. However, the Fisher Federal litigation was later reopened

as described below due to a number of factors,    including: (a) the BZNE p&D

started after the settlement; (b) the Frost gangcontinued to harass Fisher even after

the settlement (via the Garcia Properties mortgage); and (c) the settlement

agreement included a non-disparagement clause that was raised as an issue by the

Frost gang.

60. In 2013, after the initial settlement of the Fisher Federal litigation, the BZNE

pump and dump began. The beginning of the BZNE P&D securities fraud is

chronicled in both SEC v Honig and     pvfl.

61. In 2013, the "Placebo Effect" article was published. (00g)

62. In20l4, CoCrystal bought the mortgage on a commercial properly owned by

Fisher (Garcia Properties). As a result, Fisher felt a threat of retribution by the


                                           18
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 19 of 75




Frost   garLg and   explored legal options to protect himself. Fisher decided on filing

lawsuits in California state court (the "Garcia Properties litigation").

63. In the course of the Garcia Properties litigation, Fisher's deposition was taken.

During the deposition, COCP's attorney questioned Fisher about Fisher's

relationship with Pederson. At the time of the deposition, Pederson and Fisher had

not yet begun their collaboration against the Frost gang.

64. On about June24,20l4 (after Fisher commenced the GarciaProperties

litigation, and after Fisher's deposition was taken), Pederson emailed Fisher about

FrostZone. (010)

65. By the time Pederson and Fisher re-established connection with each other,

Fisher had started a second round of litigation (the Garcia Properties litigation)

against the Frost gang. Fisher's first round of litigation (the Fisher Federal

litigation) had been settled in late 2013 (before the BioZone P&D) with Fisher

receiving about $2 million in the settlement.

66. The Garcia Properties litigation initially had two components, the "unlawful

detainer" component and the "note" component. The unlawful detainer component

was dismissed first, leaving the note component as the sole issue.

67. The note component involved a $295,000 promissory note from BioZone

(later called COCP) to 580 Garcia Properties LLC (an entrty owned by Fisher).




                                             19
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 20 of 75




68. Over the course of 2014, Pederson and Fisher re-established       a connection   with

a goal of seeking redress against the Frost gang for the harm that Frost and his

gang had caused to Pederson and Fisher.

 69. On about October 18,2014, Fisher announced to his other attorneys that

Pederson was a member of Fisher's legal team, along with Wes Paul and Jason

Hoffman. (011) Wes Paul was Fisher's lead attorney in the Fisher Federal

litigation. At the time, Hoffman was Fisher's attorney-of-record in the Garcia

Properties litigation. Pederson assisted Fisher with the Garcia Properties litigation.

However, the majority of Pederson's work was spent collaborating with Fisher on a

broader goal of bringing Frost and his gang to justice.

70. Fisher paid Pederson a total of about $10,500 for acting     as Fisher's attorney.

(012)

71. The value of the benefits and services provided by Pederson to Fisher greatly

exceeded the amount paid by Fisher.

72. From20L4 to 20L7, Pederson and Fisher worked together using the three-

prong strategy against the Frost gang. Pederson and Fisher worked together on all

three aspects of the strategy: (a) civil litigation; (b) press coverage; and (c) Federal

law enforcement.

73. Pederson and Fisher began their collaboration with relatively scant material

and evidence against the Frost gan5, except for what they knew about the gang


                                           20
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 21 of 75




from first-hand experiences regarding FrostZone. However, they had both been

harmed by the Frost EffiE, and they shared an absolute certain conviction that Frost

and his gang members were fraudsters and criminals.

74. Pederson and Fisher scoured the internet for additional evidence of Frost gang

activity. The most fruitful sources included (a) SEC filings of Frost gang

companies; (b) news stories and press releases about Frost gang companies; (c)

promotional articles on Frost gang companies; (d) message boards about Frost

gang companies; and (e) investigative stories on Frost gang companies.

75. lnitially, Pederson and Fisher reported the results of their research to the SEC

via the Office of the Whistleblower. (013)

76. Pederson and Fisher sought to establish new contacts with federal law

enforcement agents, joumalists, and others.

77. Slowly Pederson and Fisher   began to develop a network of people who were

also interested in the nefarious activities of Frost and his gang. Pederson and

Fisher gradually developed a general understanding of how the Frost gang

conducted their P&D frauds at a variety of companies. Pederson's understanding

has continued to grow until the present day.

78. On or about November 5,2014, Fisher filed an amended complaint in the

Garcia Properties litigation.




                                         2L
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 22 of 75




79. About November 9-11, 2014, Pederson established specific contact with DOJ

agents   (FBI-l, AUSA-I   and AUSA-2) who were investigating the Frost gang.

(014) At that point, Pederson began sending the results of Frost gang research

directly to the DOJ agents.

80. On March 25,2015, Fisher sent an email to his legal team saying:

      "The only way for us to come out ahead in this case is to transfer the
      pain to the defendants. Otherwise, I am wasting my time and money.
      With the note case, the Frost Group has suffered no pain. Stalling,
      driving up our costs, and managing a slow moving case is the Frost
      Group's game plan, which we are now playing. They need to know
      that we are aggressively qoming after them with broad discovery and
      an aggressive deposition schedule. They need to know that we are
      threat to them since we will cooperate with the SEC and DOJ to
      damage them. And, we will have the cooperation of the press in
      researching and publishing the findings. This will allow us to take the
      offense. As of right now, they have the offense with their attempted
      foreclosure of the property (the UD case), not paying the $295,000
      note, and their associated profitable fraudulent activities." (044)



81. After an initial meeting with attorney Chris Cella on March 30,20L5, Fisher

wrote to Cella:

       "You said that criminals like these guys know it is cheaper to litigate
      than pay legitimate debts. We need to transfer the pain. So far they
      have been on the offense. You will find very few cases with the
      overwhelming evidence that we have compiled. They will not settle
      until they feel extreme pain and a risk for proceeding to depositions
      and a trial. We need a fair settlement, payment of the taxes owed to
      the IRS (they are going after me for BioZone's taxes - $300K), and
      payment of our legal expenses. The last settlement with these guys,
      for my 6,650,000 shares, they paid me $0.15 per share, and sold them
      very quickly for an estimated $0.60 to $0.80/share. They will not get
      away with a cheap settlement on this case. However, uN you suggested

                                         22
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 23 of 75




       about Barry's nephew, I don't want prolonged litigation. They have
       more to lose than we do. They are extremely cheap, hate to lose,
       facing criminal prosecution, and adverse PR. As the case progresses,
       more of their criminal acts will be exposed which is newsworthy."
       (045)


82. On April 6,2015, Frost was served as a defendant in the Garcia Properties

litigation.

83. Frost gang company MusclePharm (MSLP) had been closely involved with the

BZNE P&D, as described in the amended complaint for Pederson v Frost I. (001)

MSLP came under SEC investigations for separate violations than the BZNE P&D.

Pederson supplied voluminous information about the BZNE/IUSLP P&D to SEC-

7, who was investigating MSLP. (015)

84. On or about April 13,2015, MSLP announced that it had reached a proposed

settlement with the SEC to resolve their SEC investigation. (016) The proposed

settlement did not address MSLP's role in the BZNE     P&D. The proposed

settlement was subject to final approval by the SEC.

85. On or about May 13, 2015, Justin Hoffman sent      a 35-page meet-and-confer

letter to the Defendants in the Garcia Properties litigation. The letter outlined

details of the P&D fraud at BZNE and other information about the Frost gang. On

JuIy 23,2015, this letter was expanded to 42 pages. (002)

86. Between about June 1 and mid-August of 2015, Pederson had a series of direct

contacts with individuals at the SEC Office of the Whistleblower. These contacts
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 24 of 75




included a conference call with Whistleblower Office staff (SEC   -4 and,SEC-6) to

discuss Pederson's whistleblower claims regarding the Frost gmg, BZNE and

MSLP. (017)

87. As a result of Pederson's and Fisher's research and newly available

investigative publications, by mid-2015 it was apparent that the Frost gang fraud

network was spread across many companies and included dozens of Frost gang

members and associates. (018)

88. On JuIy 21,2075, an anonymous writer calling themselves the "Pumpstopper"

wrote a negative article on Frost gang company IDI.

89. The next day, July 22,2015,   a rebuttal to the Pumpstopper article appeared.

The article featured an interview with Michael Brauser, the IDI CEO who was a

core member of the Frost gang. In the article, Brauser libeled Fisher, saying:

             "By way of example, Dr. Frost introduced me to BioZone
      which is mentioned in the body of the article.
             BioZone had some technology he was interested in.
             We closed on the company and bought it.
             And as we dove further into the company we found that the
      founder had misrepresented tremendous amounts about the company
      including a lot of liabilities, the ownership of the technology and his
      position within the company.
             He was evenfually removed from the company, was quite bitter
      about that, and started to throw out multiple lawsuits, throwing out
      allegations against Dr. Frost, and everyone associated with him.
             The long and short of it is we ended up in federal court where
      he lost his claims, he was bought out of his stock at a nominal amount,
      and had no further claims to pursue against the company.




                                         24
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 25 of 75




                So, from my position he lost because he sued for 10s of
         millions of dollars and ended up walkingaway with something less
    '   than a millions dollars.
                E: And none of the allegations proved true?
                BRAUSER: None of the allegations.
                He went to every investigative body he could trying to stir up as
        much trouble.
                He then tried to sue everyone associated with it.
                In fact, he attempted to blackmail Dr Frost and myself by
        having a friend of his who's a writer for a very well known magazine
        threaten to publish a negative article.
                I was able to get him to put that in writing that he would kibosh
        that article if we'd pay him a certain amount of money.
                I showed that to the federal judge in court in SF and really set
        him back quite a bit and got him into a bit of trouble.
                Further to that, the company BioZone has now become a
        company called Cocrystal (COCP).
               It has alarge market cap. The stock rose from $0.15 to $1.15. It
        trades with good volume, and they have significant science and
        scientists involved with it.
                So, there was a story that this author of this article (anonymous
        blog) tries to show that we were bad guys and stole the company and
        did all these horible things.
               In fact, we saved the company and created significant
        shareholder value.
               So that's just one example.
               I've been working with Dr Frost for a long time. He's
        obviously a man of very significant character."
https://www.valuewalk.com/2015l07lidi-ceo-responds-to-pump-stopper-short-
thesis/


90. Pederson read countless SEC filings from Frost gang companies. On or about

July 28, 2D7s,Pederson discovered that business writer John Ford was named in a

list of "selling shareholders" in a registration statement (RS) filed by MGT Capital

(MGn). (019)      Pederson recognized Ford as the writer of the key pump article in


                                           25
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 26 of 75




the BZNE P&D fraud. This connection was a key development in the Frost gang

investigation, because it linked Frost gangP&Ds at BZNE and MGTI. Eventually,

the BZNE and MGTI P&Ds were used as the basis for the first SEC civil action

against the Frost gang (SEC v Honig). Pederson transmitted the information

connecting BZNE, Ford and MGTI to federal law enforcement agents on July 29,

20rs. (020)

91. On July 3 1,2015, Pederson sent Fisher an invoice pointing out the value of

Pederson's services to Fisher.   (046) Fisher did not pay the invoice.

92. OnAugust 24,20L5, SEC Whistleblower Chief          Sean McKessy called


Pederson at2:13 pm central time from phone number 202-551-2000. The call

lasted 12 minutes and 49 seconds. McKessy informed Pederson that the SEC

would not take any action based on Pederson's whistleblower complaints.

Pederson requested that McKessy put that in writing and McKessy refused.

McKessy refused to comment on Dan Fisher's whistleblower complaint. The

conversation ended when Pederson told McKessy, "This is far from over." (021)

93. On September 8,2015, MSLP announced that it had reached a final settlement

with the SEC. The settlement did not mention MSLP's involvement with the

BZNE P&D. (022)




                                            26
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 27 of 75




94. On or about September 31,2015,     a second amended complaint was    filed in

Garcia Properties litigation after the deadline was almost missed. (047) Frost and

Opko were added as defendants.

95. On or about October 5,20L5,FBI-1 told Fisher that the SEC was investigating

the Frost gang.

96. On or about October, 8, 2015, Fisher met with agents of the SEC (SEC-I and

SEC-2) while under subpoena. Fisher then connected Pederson with one of the

SEC agents (SEC-l).

97. On or about October 12,2015,    Pederson began a series of communications

with SEC-I, providing voluminous and detailed information on the frauds of the

Frost BanB, including the P&D fraud at BZNE. (023)

98. Once contact was established with SEC-1, all research results, information and

analysis from Pederson were provided by email to specific individuals at the DOJ

and SEC. Much ofthis information was not communicated to the SEC Office         of

the Whistleblower, as it seemed futile or even counterproductive given the phone

call from McKessy.

99. On or around October L9,20I5, Pederson's collaboration with Fisher became

less intense as attomey Chris Cella began taking the leading role in Fisher's Garcia

Properties litigation, replacing Jason Hoffrnan. However, Pederson and Fisher

remained in close contact to pursue their three-prong strategy.


                                         27
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 28 of 75




100. On or about October 22,2015, Pederson and Fisher emailed and discussed

their mutual agreement to pursue the Frost gang. (024)

101. In october of 2015, the SEC served COCP (fka BZNE) with a subpoena.

(025) This was about two months after SEC Whistleblower Chief McKessy told

Pederson that the SEC would not pursue Pederson's whistleblower complaints.

The subpoena seemed to be a direct result of the new contacts between Fisher,

Pederson and the SEC.

102. On or about November 2 of 2015, Fisher received an offer to settle the Garcia

Properties litigation for $250,000. Fisher reported to Pederson that the offer came

about in conjunction with a conference call that included Fisher, Fisher's wife

Sharon, Fisher's attorneys Hoffman and Cella, and two attorneys for COCP

(Linscott and Sherman). After that conference call, Pederson and Fisher then had

further discussions about this settlement offer and the Pederson/Fisher

collaboration.

103. On or about November 25,2075, Fisher told Pederson that Fisher had

verbally agreed to settle his litigations for $175,000.

104. On or about December I,2075, Fisher provided Pederson with a draft of the

proposed $175,000 settlement agreement     .    (026a,026b) The draft settlement

agreement included overbroad release language that appeared to be intended by the

Frost gang as a potential argument to limit Pederson's claims against Frost gang


                                           28
     CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 29 of 75




members. Pederson objected to this language and this attempt at settlement did not

go through.

105. The late 2015 settlement negotiations illustrate the dilemma Fisher faced in

trying to resolve his issues with the Frost gang.

a. After years of disputes, Fisher and his wife Sharon wanted resolution       so they

could move forward with their lives.

b.   The Frost gang wanted to continue with their frauds, which required covering

up their old frauds, so they wanted resolution with Fisher, also.

c. Fisher's two main sources of leverage   against the Frost gang were Fisher's

collaboration with Pederson, and Fisher's Garcia Properties litigation (which

Pederson had salvaged).

d. The lack of law enforcement action against the Frost      EanE, and the   possibility

that the Feds would never take any enforcement action, caused doubts for Fisher,

for Fisher's attorneys, and for others who might otherwise have been of assistance

to Fisher's cause.

e. The Frost gang were wonied about the threat      Pederson posed to them, and they

wanted to undermine Pederson in any settlement with Fisher.

f.   Fisher had obligations to Pederson according to their mutual understanding.

g.   Pederson was not ready to settle with the Frost gang.




                                           29
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 30 of 75




106. Given these limitations, Fisher continued with the Garcia Properties

litigation, Cella continued to negotiate with the Frost gang on behalf of Fisher, and

Fisher and Pederson continued their collaboration.

107. On or about December 7,20L5, Fisher sent an email (with attachments) to

agents at the DOJ and SEC, labeling the Frost gang as "White Collar Terrorists."

(027a,027b) Fisher wrote in his email:

             "The Frost Group is applying white collar terrorism against me
      as the price for litigating against them and cooperating with the SEC
      and the FBI. Please read this to see the Affidavit (Cocrystal
      Settlement Agreement) they are demanding that I execute to avoid
      financial ruin. Signing this, which I will never do, will seriously
      damage your investigation.

              "I sued them (attached) over an unpaid $295,000 promissory
      note. We are now offering to settle the lawsuit with them. Most of the
      terms can be worked out. But, a major issue is that they insist that I
      recant my testimony, statements, and documentary evidence relating
      to the Frost Group and the companies that they invest. I have provided
      the SEC and FBI factual information. To settle, they are demanding
      that I perjure myself by agreeing to execute an Affidavit (Attachment
      A of the Settlement Agreement) recanting the information provided
      by me. I informed them that I would not do this since the information
      provided the SEC and FBI, to the best of my knowledge, is accurate. I
      will never agtee to recant 4 years of my investigation, Lee Pederson's
      investigation, and the hard work of the SEC and FBI. However,
      Cocrystal (Frost Group company), is threatening to foreclose against
      580 Garcia (me) since I won't agree to the Affidavit and the
      intentional fraudulent actions of the Frost Group companies.

              "My attorney fCella] has recommended that I should drop my
      litigation ASAP and try to walk away from the Frost Group. However,
      the Frost Group will not let me do this without them extorting $500K
      to $lMM and deeding the propenly to them which will cost me over


                                         30
     CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 31 of 75




        $1.5MM. The Frost Group's unchecked financial terorism will ruin
        me.tt



108. In December of 2075, Fisher reported to Pederson that Fisher had spoken

with both FBI-I and SEC-I, and that FBI-I had flown to New York to meet with

SEC-1 about the case.

109. On December 23,2015, Fisher received another subpoena about FrosZone.

110. Pederson and Fisher connected with business writer Chris Carey (aka

Sharesleuth) in late 2015.   (028) Careyworked with billionaire Mark Cuban on a

venture (sharesleuth.com) intended to profit by short-selling public companies in

connection with exposing frauds and weaknesses in their businesses. Pederson

provided Carcy with much of the same information provided to federal law

enforcement agents. In return, Carey sometimes provided useful information from

his own research.

11   1. From 2015 onward, Carcy repeatedly told Fisher and Pederson that he would

soon publish an article exposing the Frost gang, but the promised article was

always delayed. Carey's excuses and delays became a running joke between Fisher

and Pederson. (Note: Carey did not publish any story on the Frost ganguntil March

6,2019.)




                                         31
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 32 of 75




LL2. By the end of 2015, Pederson and Fisher were both hopeful that the SEC

would quickly take enforcement actions and that the FrostZone saga would soon be

resolved. However, that was not to be.

113. On January 16,2016, Pederson received a phone call from another person

who had been involved with BioZone. This person told Pederson that they had

received an SEC subpoena about FrostZone.

114. In early 20I6,the status of the Fisher/Pederson three prong shategy was: (a)

the Garcia Properties litigation continued, ffid Pederson was planning his own

lawsuit against the Frost gang; (b ) the SEC and FBI were investigating the Frost

gang; and (c) Fisher and Pederson were continuing to interact with a network   of

people interested in the activities of the Frost gang.

115. In June of 2016, Chris Drose (aka Bleecker Street Research) published an

online story critical of Frost gang company Chromadex. The same month Drose

published another story critical of Frost gang company Pershing Gold. Around

September, Drose published another story critical of Frost gang company

Transenterix. Then, litigation led by Frost gang member Barry Honig eventually

forced Drose to take down the Pershing Gold story.

116. Though Fisher and Pederson both knew from personal experience that Frost

and his gang were fraudsters, they faced considerable obstacles in seeking justice,

including:


                                          32
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 33 of 75




(a) In October 20t6, Forbes estimated Frost's net worth to be about $4.1 bitlion.

(b)   Frost was a prolific philanthropist, with various institutions bearing his name,

including The Phillip and Patricia Frost Museum of Science in Miami, The Patricia

& Phillip Frost Art Museum in Miami, and The Phillip and Pahicia Frost School of

Music in Miami.

(c) Frost was the CEO and Chairman of Opko Health, Inc. (OPK).

(d)   Frost was a director at other public companies, including being the chairman    of

Ladenburg Thalmann (LTS), an investment bank.

(e) Frost gangmembers and associates (including Rubin and Hsaio) were on the

boards of many public companies.

(f)   Frost gang members and associates (including Rubin and Hsaio) were

employed as officers atmany public companies.

(g)   Frost's wealth, reputation and network give him enormous influence and

control over many public companies, including influence and control over the use

of corporate assets (i.e., other peoples' money).

(h) Frost's influence and control   appeared to extend to many other aspects of the

securities and investment environment, including hedge funds, market makers,

investments banks, broker/dealers, public relations firms, business journalists,

bloggers and internet trolls, and mainstream media.




                                           33
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 34 of 75




(i) Frost and his gang members had an extensive     legal team to defend them from

their victims and critics.

fi)   Federal law enforcement authorities had been reluctant to pursue Frost and his

gang members in spite of overwhelming evidence of frauds at numerous

companies. As of 2016, there were no Federal law enforcement actions against

Frost and his garugmembers for P&D securities frauds.

(k) As of 2016, Frost and his gangmembers      were continuing to initiate new

apparent P&D securities frauds.

(1) As of 20L6 (over two years after the BioZone P&D securities fraud began), the

SEC had not taken formal enforcement action against the Frost gang for the

BioZone fraud, in spite of the availability of overwhelming evidence of fraud.

(m) Pederson and Fisher understood that it was difficult for a normal person to

fathom how or why Frost would be involved in such dishonesty, fraud and

corruption. Even though Fisher and Pederson were both victims of Frost's frauds,

it had taken about ayear for each of Fisher and Pederson to be convinced that Frost

is a fraudster. Therefore, they understood how hard it was to convince non-victims

that Frost is a fraudster.

(n) As of 2016, it was not clear to either Fisher or Pederson that Federal law

enforcement authorities would ever act against the Frost gang for their P&D frauds

or other frauds related to the P&Ds.


                                          34
    CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 35 of 75




117. Fisher's and Pederson's efforts to battle the Frost gang were taking a serious

toll on both men. Most weeks, each of them worked over 60 hours on their battle.

Both men were under financial strain, because they did not have time to pursue

normal employment. Though Fisher still had some of his $2 million settlement, he

was paying large legal bills each month. Both men were also under emotional

strain. Fisher's wife Sharon was also under severe emotional strain.

118. On or about September 7 of 2016, journalist Teri Buhl published a story with

a   link to a Federal plea deal that linked Frost gang member Barry Honig to a P&D

fraud. (029)

119. On or about September 23 of 2016, Buhl published a story refening to an

SEC subpoena to      MGTI. (030) MGTI was linked to BioZone by the John Ford

connection, and the subpoena may have been the direct result of Pederson

providing information to the SEC about that connection.

120. On or about September 26 of 20l6,Barry Honig sued Teri Buhl in an effort

to silence her journalism.

121. Fisher contacted Buhl on or about October 11,2076.

722. On or aboutNovember 8,2076, Teri Buhl published an online story entitled,

"California DOJ Investigating Honig and the Frost Group." The article can be seen

at: http://www.teribuhl.com/2017l02l09lcalifornia-doj-investigating-honig-and-

the-frost-group-2|


                                         35
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 36 of 75




123. The Buhl story was partly responsible for the reopening of the Fisher Federal

litigation, where the Frost gang asserted that Fisher had violated the non-

disparagement clause of the initial settlement agreement.

I24. Beginning in about October     15 of 2015, Fisher's attorney Chris Cella had

negotiated with the Frost gangto settle both the Fisher Federal litigation and the

Garcia Properties litigation on behalf of Fisher. Fisher shared limited information

about these settlement discussions with Pederson as negotiations continued through

20L6 and into 2017.

 125. InMarch of 2017,a hearing was held in the Frost Federal litigation. The two

main issues were (a) whether COCP and the Frost gang could proceed against

Fisher with foreclosure of the Garcia Properties mortgage, and (b) breach of the

disparagement clause from the initial settlement of the Fisher Federal litigation.

126. Pederson's and Fisher's partnership was based on obtaining     a   total victory

over Frost and his gaflg. As Fisher often put it, "They're not going to settle until

they hear the jailhouse keys rattling." Therefore, when the Fisher Federal litigation

reopened, Pederson urged Fisher to take an aggressive tack. Evidence available for

Fisher to use included:

(a) Frost gang member Michael Brauser had initiated the public disparagement

with defamatory statements against Fisher in an online story related to a company

then called IDI.


                                          36
    CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 37 of 75




https:llrcalmoney.thestreet.com/articLesl}7l22l20I5lidi-management-fires-back-

against-blog-post

(b)   There was considerable communication between Fisher and Pederson and the

DOJ and SEC about active securities fraud investigations to validate the

truthfulness of the Buhl story.

(c) Pederson was willing to submit a declaration attesting to the evidence of

widespread frauds by the Frost gang and the existence of Federal investigations.

(031)

127. Pederson provided input to Fisher on both substance and strategy for the

March 20L7 hearing. However, Fisher ignored Pederson's advice. Despite the

opportunity to deliver a possible knockout blow to the Frost gang in the Fisher

Federal litigation, Fisher instead took a passive approach. (032)

128. On or about March 5, Fisher sent Pederson a summary of the hearing. (033)

129. On or about March 21,2017 , Pederson sent Fisher a draft complaint for

Pederson v Frost 1by email. (036a, 036b) Fisher responded by leaving Pederson

a   voicemail praising the draft complaint. (037b) Fisher said:

               "Hey Lee, this is Dan. Thanks for sending the draft over.
        Bravo. This is a magnificent document. Incredible actually. ... It's
        long, but their offenses are long, extensive. Please give me a call
        when you get a chance. Kudos to you. You've done a marvelous job.
        Fantasticjob...."




                                           37
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 38 of 75




130. On or about March 23124,20L7, Magistrate Judge Beeler issued an order in

the Fisher Federal litigation. (034) Fisher did not inform Pederson of the order.

131. On or about April 7,20L7 , Fisher called Pederson and told Pederson that

Cella wanted Pederson to resign as Fisher's attorney. Since there was no good

reason to do so, Pederson told Fisher that he would not resign. Pederson reminded

Fisher of their mutual agreement and made a counter proposal. Pederson told

Fisher that Fisher could write an email firing Pederson as his attorney, and then

Pederson would send Fisher a bill for Pederson's services. Fisher did not follow up

on Pederson's counter proposal.

132. Several days later, Fisher called Pederson with another strange request.

Fisher told Pederson that Fisher wanted Pederson to sign an unspecified back-dated

document. Without even asking about the details, Pederson told Fisher that he was

not going to play any kind of games of that sort.

133. At that point, the intense collaboration between Fisher and Pederson was

essentially over, though Fisher and Pederson continued to exchange

correspondence on occasion.




                     D.   The Fisher Settlement with CoCrystal

134. During settlement negotiations with Fisher, Defendant COCP wrote down the

value of the Fisher mortgage on its books by $1,176,000 without reducing the


                                         38
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 39 of 75




amount legally owed by Fisher. This approach allowed Frost and COCP to offer a

financial inducement for Fisher to settle without any cash outlays by COCP or

Frost or any of the other Garcia Properties litigation defendants.

135. Frost, Rubin and Hsaio were on the COCP board of directors, and the other

directors were also associates of Frost.

136. By settling the Garcia Properties litigation, Frost and his gang members

sought to avoid producing evidence of their frauds via discovery, and to avoid the

negative publicity of a trial.

137. In an SEC Form 10-Q filed on November 9,2076, and in preceding 10-Q

filings, COCP listed the Fisher mortgage note as an asset worth $2,276,000.

138. In an SEC Form 10-K filed on March 31,2017,       cocP   listed the Fisher

mortgage note as an asset worth only $1,294,000.

139. Page F-11 of the March 31,2017 10-K stated:

       tt
        Mortgage Note Receivable
       The Company records its mortgage note receivable at the amount
      advanced to the borrower, which includes the stated principal amount
      and certain loan origination and commitment fees that are recognized
      overthe term ofthe mortgage note. Interest income is accrued as earned
      over the term of the mortgage note. The Company evaluates the
      collectability of both interest and principal of the note to determine
      whether it is impaired. The note is considered to be impaired if, based
      on current information and events, the Company determines that it is
      probable that it would be unable to collect all amounts due according
      to the existing contractual terms. Upon determination that the note is
      impaired, the amount of loss is calculated by comparing the recorded
      investment to the value determined by discounting the expected future


                                           39
 CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 40 of 75




     cash flows at the note's effective interest rate or to the fair value of the
     Company's interest in the underlying collateral, less the cost to sell."


140. Page F-14 of the March 31,2017 10-K stated:

     "6. Mortgage Note Receivable
     In June 2014,the Company acquired a mortgage note from a bank for
     $2,626,290 which is collateralized by, among other things, the
     underlying real estate and related improvements. The property subject
     to the mortgage is owned by Daniel Fisher, one of the founders of
     Biozone, and is currently under lease to MusclePharm. The mortgage
     note has a maturity date of August 1, 2032 and bears an interest rate
     of 7 .24%.

     In2074, Daniel Fisher and his affiliate, 580 Garcia Properties LLC,
     brought multiple lawsuits against the Company involving its
      predecessors and subsidiaries. The lawsuits have been settled and the
      complaints initiating them dismissed, without the Company making
      any payments to either Mr. Fisher or 580 Garcia Properties LLC. In
      addition, the mortgage note discussed above is a promissory note
      secured by a deed of trust under which 580 Garcia Properties LLC is
     the primary obligor. As of the time of the acquisition by the Company
      of the promissory note, 580 Garcia Properties LLC, was delinquent in
      its obligation to make certain monthly payments thereunder.
      Consequently, in December 2075,the Company issued notice of
      default letters to 580 Garcia Properties LLC,Daniel Fisher, and
      Sharon Fisher for said delinquencies, and proceeded in accordance
     with rights of a secured real estate creditor under California law, to
     initiate private foreclosure proceedings respecting the property, to
     foreclose under the promissory note secured by the deed of trust. A
     foreclosure sale was set in accordance with California law for January
     27,2017. Prior to the date of this foreclosure sale, Mr. Fisher filed a
     motion where he sought among other things an order of the court
     enjoining the foreclosure sale, alleging wrongdoing by the Company
     and Biozone Pharmaceuticals, Inc. and others that Mr. Fisher claims
     the Company has direct responsibility over. The court in the
     Fisher/BiozoneLawsuit heard oral argument on Mr. Fisher's motion
     on March 2,2017. On March 23,20L7, the court ordered further
     briefing by March 30,2017 on the issue of whether to enjoin the
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 41 of 75




      foreclosure sale. Since the filing of Mr. Fisher's motion the Company
      has voluntarily postponed the announced foreclosure sale several
      times from the original January 27,2017 date and it is curently
      scheduled for April 28,2017. There is no assurance that the sale date
      will not again be changed; that is highly dependent on proceedings in
      the Fisher/Biozone Lawsuit.

      Because the Company intends to foreclose on the property and
      foreclosure is probable, the Company recognized an impairment on
      the mortgage note receivable of $1,176,000 to adjust the carrying
      value of the note to its fair value. The fair value of the note was
      determined by reference to the estimated fair value of the underlying
      property, which was determined based on analysis of comparable
      properties and recent market data. Furtherrnore, as a result of the
      Company's plan to divest of this asset within the next twelve months,
      the asset was reclassified from long-term to current."



141. Page F-15 of COCP's 10-Q filed with the SEC on November 9, 2018

describes the settlement of the Garcia Properties litigation with respect to the

Garcia Properties mortgage   :



      "Note 8 - Mortgage Note Receivable
             In June 2014, the Company acquired a mortgage note from a
      bank for $2,626 which was collateruIized by, among other things, the
      underlying real estate and related improvements. The property subject
      to the mortgage was owned by an entity managed by Daniel Fisher,
      one of the founders of Biozone, the property was also under lease to
      MusclePharm. The mortgage note had a maturity date of August 1,
      2032 and bears an interestrate of 7.24%o.

             Shortly thereafter in20l4, Daniel Fisher and his affiliate, 580
      Garcia Properties LLC (the primary obligor of the note), brought
      multiple lawsuits against the Company involving its predecessors and
      subsidiaries. The lawsuits were later settled and the complaints
      dismissed, without the Company making any payments to either Mr.
      Fisher or 580 Garcia Properties LLC. At the time of the note's
      acquisition, 580 GarciaProperties LLC was delinquent in its

                                          4L
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 42 of 75




        obligation to make monthly payments. In December 2015, the
        Company proceeded in accordance with rights of a secured real.estate
        creditor under california law, to initiate private foreclosure
        proceedings. During 2017, the court enjoined the Company from
        proceeding with the foreclosure sale pending further developments in
        the litigation.

               In February 2018, the Company, Daniel Fisher, and 580 Garcia
        Properties LLC resolved all outstanding claims and disputes. As part
        of this settlement, the companyreceived apayment of $1,400 t$l.4
        million] in exchange for the release of the aforementioned note and
        deed of trust." (035)



142. Pederson has not seen the settlement agreement between Fisher, COCP, Frost

and other Frost gang members, but the available evidence indicates that the

settlement agreement includes the following terms:

a. Fisher agreed to withdraw his complaints to the SEC and DOJ about the Frost

gang.

b. Fisher dropped his $295,000 claim   against COCP.

c. Fisher paid off the Garcia Properties   mortgage for about $1,176,000 less than he

owed on it.

d. Fisher agreed to stop his collaborations with Pederson, including refraining

from providing documents and testimony in support of Pederson's claims against

Frost and his gang.

e. Fisher agreed to stop communicating with Pederson.




                                           42
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 43 of 75




 143. The Frost gang and COCP used the elaborate scheme of writing down the

amount of the Fisher mortgage note to induce Fisher to settle his litigation with the

Frost gang and to thereby buy Fisher's silence.

144. As a result of this settlement, Fisher was unjustly enriched by about $800,000

at the expense of Pederson, and Frost misused about $800,000 of COCP's assets for

his own personal benefit.

145. By the end of April of 2077, it was apparent to Pederson that Fisher intended

to renege on his agreement to collaborate with Pederson in their efforts to battle the

Frost gang. It was apparent that Fisher would no longer share information or

documents with Pederson. It was apparent that Fisher did not intend to testiff on

Pederson's behalf once Pederson initiated litigation against the Frost gang.    It was

apparent that Fisher intended to settle, or had seffled, with the Frost gang at the

expense of Pederson.   It was also apparent that Fisher's actions had given rise to

and/or would give rise to legal causes of action by Pederson against Fisher.

146. Pederson continued his efforts against the Frost gangby himself after

Pederson's collaboration with Fisher ended.

147. On June 20, 2018, Pederson emailed Fisher:

      "You and I had a deal, even if all the details weren't finalized. It is
      clear that you sold me out in order to settle your case. I understand
      why you did that, but you owe me. It looks like your settlement gave
      you about a million dollar reduction on your mortgage. I assume that
      you paid all the other lawyers in fuIl. You paid Jason Hoffman how
      much? You paid chris cella how much? you paid wes how much?

                                          43
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 44 of 75




       You have paid me about 11-12 thousand dollars so far. Please come
       up with a number that you think is fair to settle things between us. I
       look forward to hearing from you." (038)


148. On the same day (June 20,20L8), Fisher inadvertently sent Pederson an email

intended for business writer Chris Carey (aka Sharesleuth). Fisher forwarded

Pederson's email to Carey and wrote:

      "I received this Lee Pederson email. Lee is attempting to milk us for
      money which we don't have. It is my feeling that he feels anxiety
      about the future of his case which is causing him to scramble to raise
      money. He points out that we have no engagement agreement.
      Normally I would ignore this request, and I want to have deniability
      of communicating with him. But, this request is coming from a guy
      that is nuts, and I have learned to be careful when negotiating with
      unpredictable crazies. Do you think I should reply telling him that I
      wish him good luck, and remind him that we have no engagement
      agreement and no cash (the settlement provided no cash)? Or,
      continue to ignore him? Send him a few thousand dollars and tell him
      that's it? Much of his Minnesota case was supported by research that
      we paid for. If anything, he should have shared the litigation cost with
      us. Lee's legal advice was of no use, and it may have been harmful to
      our case." (039)

149. Fisher's message to Carey was sent several months after Fisher had taken a

$800,000 pay-off from the Frost gang to renege on his promises to Pederson, and

several months before the SEC brought securities fraud charges against the Frost

gang in          v Honig.
          ^SEC




                     V. THE CONTINUING FROST GANG SAGA


                                         44
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 45 of 75




 150. After the collaboration with Fisher ended, Pederson continued to work the

three-prong strategy on his own. Pederson continued to prepare and pursue his

own litigation against the Frost gaflg. Pederson continued to communicate with

journalists and business writers. Pederson continued to communicate with Federal

law enforcement agents at the SEC and DOJ.

151   .   Pederson continued to stay current on Frost gang developments. Pederson

continued with his own research and analysis of the Frost gang activities. After the

collaboration with Fisher ended, Pederson focused his research and analysis of the

Frost gangon several specific areas:

(a) Frost gang companies that have exhibited red flags for new P&D frauds.

PolarityTE (PTE, formerly COOL) has been of particular interest to Pederson.

(b) The depth and breadth of the Frost gang's      reach, including individuals,

companies, and other entities and players in the securities markets such as hedge

funds, investment banks, broker/dealers, market makers, public relations firms,

promoters, publishers, business writers, bloggers, and short sellers.

(c) Frost gang members        and associates who use litigation and media to attack

persons who seek to expose the Frost gang. Attacks against short sellers and

business journalists who draw attention to possible P&D operations have been an

especially hot area lately.




                                             45
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 46 of 75




 152. Pederson has continued to share his research and analysis with Federal law

 enforcement agents, journalists, business writers, and others who have been

 affected by the Frost gang.

 153. On about April 26,2017, Pederson emailed a copy of the draft complaint for

Pederson v Frost 1(a version of the draft complaint similar to the one sent to

Fisher) to SEC-1. (036b, 036c) SEC-1 sent a reply regarding the draft complaint

by email to Pederson on April28,20l7. (043)

154. The form and content of the complaint and the amended complaint in SEC v

Honig is substantially similar to Pederson's draft complaint and Pederson's original

and amended complaints in Pederson v Frost          I.

155. Pederson initiated the Pederson    v   Frost   1    litigation in November of 2017 by

serving Brian Keller under the Minnesota Rules of Civil Procedure (by "pocket

service").

156. The Defendants removed the case to Federal court and filed           a   Motion to

Dismiss. One of the many grounds they offered in support of their motion to

dismiss was that Pederson's allegations were implausible (citing Twombley and

Iqbal), and that the court did not have to view the Plaintiffs allegations in a light

most favorable to the Plaintiff.

157. Otal argument on the Defendant's Motion to Dismiss was held in Minnesota

Federal Dishict Court on May 29,2018 before Magistrate Judge Becky Thorson.


                                            46
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 47 of 75




 158. At the time of the oral argument, Federal law enforcement officials had not

taken any public enforcement actions against Frost gang members for securities

 fraud.

 159. On July 17,2018, Judge Thorson issued a Report and Recommendation

(R&R) adopting the Defendants' argument that the Complaint should be dismissed

based on lack   ofjurisdiction. The R&R relied heavily on the Fastpath    case.

160. Pederson filed an Objection to the R&R on July 16,2018.

161. On September7,2018, the SEC brought charges against 10 individuals and

10 entities for securities frauds atBioZone (now COCP) and two other companies

(SEC v Honig). Frost was among the many Frost gangmembers charged with the

frauds in SEC v Honig.

162. Around the time that the SEC filed          v   Honig, numerous Frost gang
                                          ^SEC

members and associates resigned or were removed from positions at public

companies and firms. These included:

a. September 20,2017: "Phillip Frost has stepped down        as chairman of   Miami-

based financial group Ladenburg Thalmann [LTS], a role he has held since 2006,

the firm announced late Thursday. Earlier this month, Frost was named in a

securities fraud complaint brought by the SEC. Frost has denied the allegations."

https://www.miamiherald.com/latest-news/article218775485.html        by Rob Wile.




                                        47
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 48 of 75




 b. "On August 29,2018, Mr. Barry Honig notified      Pershing Gold Corporation (the

 "Company'') of his decision to resign as a member of the Board of Directors of the

Company (the "B o ard"), effective immedi ately. "

(SEC filing)

c.   "Red Violet, Inc. (NASDAQ: RDVT), a leading information solutions provider,

today announced that Executive Chairman Michael Brauser has resigned from the

red violet Board of Directors, effective immediately."

(September 10 Business Wire news release)

d. " IIPDATE    9.5.18   - Harvey Kesner's   law firm has removed his name from the

firm today. According to a member of the law firm this a clear signal that his

fellow partners don't want to be associated with him or his ties to his biggest client

Barry Honig."

(h@://www.teribuhl.com/2018/08/2gkesners-out-why-is-barry-honigs-securities-

lawyer-retiring/) by Teri Buhl.

e. "On August 28,2018, Elliot M.Mazaresigned all positions held by him with

Immune Pharmaceuticals Inc. (the'oCompany'') and its subsidiaries, including his

positions as the Company's Chief Executive Officer and President and as a

member of the Company's Board of Directors."




                                         48
     CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 49 of 75




 (https://marketexclusive.com/immune-pharmaceuticals-inc-nasdaqimnp-files-an-8-

k-departure-of-directors-or-certain-officers-election-of-directors-appointment-of-

 certain-officers-compensatory-arrangements-of-certain-officerl2O1S/0S/)

f.   COOL (now PTE) press release: " Following the SEC's announcement on

September 7,2018 entitled, "SEC Charges Microcap Fraudsters for Roles in

Lucrative Market Manipulation Schemes," the Company immediately terminated

Mr. Stetson."

(https://www.marketwatch.com/press-release/polarit5rte-inc-issues-statement-

regarding-mr-j ohn-stets on- and-his-termination-from-the- comp any -20 78 -0 9 -0 7)

g. "Riot BlockChain CEO John O'Rourke           is out, interim chief exec is named in

wake of unrelated SEC charges" by Jennifer Schlessinger et ar.

https://www.cnbc.com/2018/09/08/riot-blockchain-ceo-john-orourke-is-out-

interim- ceo -is -named- in-wake- of-unrelated- sec- charges. html

163. Judge Wilhelmina Wright dismissed          pvfl in an Order dated Sep 13, 2018,
two days after the SEC filed SEC v Honig.

164. Pederson filed aNotice of Appeal october 11,20118. The appeal is now

pending at the 8th Circuit.

165. From September 7,2018 until the present, there have been numerous court

filings in ^SEC v Honig. The filings have included:




                                           49
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 50 of 75




(a) a 100-page amended complaint detailing the p&D fraud              at BZNE (now

cocP),

(b)   a consent to judgment by Frost, in which Frost agreed to pay a $5        million fine,

and a total amount of about $5.6 million, and

(c)   consents to judgment by other Frost gang members, associates, and entities

including John Ford, Elliot Maza, Brian Keller, Mark Groussman, opko Health,

and Frost Gamma Investment Trust.

166. During the appeal of Pederson v Frosld Pederson has brought multiple

motions to supplement the record by judicial notice with court filings from the file

of   ^SEC
            v   Honig.

167. According to the 8th Circuit Clerk of Court's office, Pedersonv Frost,Ihas

been screened for oral argument and the earliest that oral arguments         will    be heard

is October of 2079.

168. Since the filing of .SEC v Honig,many other individuals and entities have

sued Frost gang members, associates and entities for various frauds and torts

related to pump and dump operations at Frost gang companies. Most of these

cases are   still in their early   stages.




                VI. BATTLING A BILLIONAIRE             (autobiographical section -

                                    written in the first person)


                                                 50
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 51 of 75




 169. The events described in this complaint illustrate some of the difficulties in

obtaining justice against individuals who hold enormous financial wealth in this

country. The playing field is not level.

I70. I was 53 years old when I got sucked into   the toxic environment of the Frost

gang. Now I am 61. What should have been the most productive years of my

career have been largely spent on trying to untangle a mass of frauds and lies

created by Frost and his gang for the pu{pose of greed and with no regard to the

people who got hurt along the way.

171. The Frost gang is a huge, corrupt parasite on the American economy. By

printing stock (often with the SEC's approval), manipulating financial markets and

playing games with corporate assets, they siphon off enough profits to incentivize

their members and associates to continue their dishonest ways. Because of

minimal (oftentimes zero) regulatory oversight and often non-existent law

enforcement, the Frost gang has been free to plunder and damage the economy for

the better part of a decade.

172. Battling the Frost ganghas often been discouraging. One low point came

when SEC Whistleblower Chief Sean McKessy called to tell me that the

Whistleblower Office would not take action on my complaints - even though the

frauds described in the complaints were later prosecuted. Another low point came

during Pederson v Frost,I, when attorneys for Frost and the other defendants


                                           51
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 52 of 75




argued that my claims were implausible, and the court apparently believed them.

Yet another low point was when both the SEC and Judge Ramos of the SDNY

agreed to allow Frost to continue as CEO and Chairman of Opko as part of Frost's

settlement with the SEC in SEC v Honig. Of course, still another low point forms

the basis for this lawsuit - when Dan Fisher became so discouraged at fighting the

Frost gang that he did a deal with them to enrich himself at my expense.

173. There have been some encouraging moments during my battle with a

billionaire. So far, the highlight has been the SEC bringing charges against Frost

gang members in,SEC v Honig.

174. Another encouraging moment came on April L0,2017, when the SEC filed

suit against a stock promotion network similar to that used by the Frost gang: SEC

v CS/R Group et al, SDNY, Case No. 17-cv-2541.

L75. Many reports and expos6s relating to the Frost gang have been written during

the course of FrostZone and up until the present. Some have been written under

pseudonyms. Certain of these articles were crucial in putting pressure on the SEC

to file SEC v Honig. A partial list of the reports, articles and exposds follows,   wffi
the most crucial ones marked with asterisks.

(a) December 11, 2013: "The Placebo Effect" by Lakewood Capital*

(b) July 27,2075: "IDI: Strong Sell On Fraud Lawsuits, Bankruptcy And

Technology Failure, -92.4% Downside" by The Pumpstopper


                                          52
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 53 of 75




(c) February L9,2016: "TransEnterix: Watch for a60Yo Crash After Stock

Promotion and Disappointing Sales" by Bleecker Street Research (Chris Drose)

(d) May 26,2016: "Microcap Attomey Jaclin's Co-Conspirator Turned DOJ

Witness in Shell Factory Scheme" by Teri Buhl*

(e) May 26,2016: Teri Buhl posted the Joseph Noel and Imran Husain Federal

plea agreements on Scribd, showing that Barry Honig was involved in a P&D

securities fraud at YesDTC.*

(f)   June 20,2016: "Pershing Gold and ChromaDex Exposed" by Bleecker Street

Research. (Chris Drose)*

(g) September 7,20L6: "Microcap Attorney Jaclin fights   SEC fraud case by

Blaming Everyone Else" by Teri Buhl

(h) September 23,20L6: "MGT      Capital Receives SEC Subpoena Seeking

Information about Barry Honig and Eight Other Individuals" by Teri Buhl*

(i) November 8, 20L6: "California DOJ investigating Honig and The Frost Group"

by Teri Buhl*

fi)   February 9,2017: "Here it is: that MGT Capital SEC Subpoena" by Teri Buhl*

(k) April 5,20L7: "Honig    and Friends Sue John McAfee because they   didn't

make enough money in MGT Capital deal" by Teri Buhl


(1) June 5,2077: "Cogint (COGT, formerly IDI) insiders facing multiple SEC and

DOJ investigations while promoters come under federal scrutiny" by Unemon
     CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 54 of 75




 (m)   June   7,2077: "This Hot StockNeeds Time To COOL" by Cliffside     Research


(n) October 7,2017: "PolarityTE: Investors Beware" by Hindenberg      Research

(Nate Anderson)

(o) November 9,20L7: "Pershing Gold: We Believe the Shares are Virtually

Worthless" by Hindenberg Research (Nate Anderson)

(p) November 77,2017: "Opko Health: A House of Cards Tumbling in the Dark"

by Hindenberg Research (Nate Anderson)

(q) December 11, 2017: "RIOT Blockchain:       Sudden Business Pivot, Suspicious

Acquisitions, Questionable Special Dividend" by Hindenberg Research (Nate

Anderson)*

(r   ) December 13, 2017: "Marathon Patent Group: Bright Red Flags with this
Newfangled 'Blockchain' Play" by Hindenberg Research (Nate Anderson)

(s) January 9,20L8: "RIOT Blockchain: This Crypto Clown Car Keeps Hurtling

Towards the Abyss" by Hindenberg Research (Nate Anderson)

(t) January 31,2018: "Investor   Who Rode Pivot from Biotech to Bitcoin Sells Big

Stake" by Ianthe Jeanne Dugan in the Wall Street Journal*


(u) February 16,2078: "cNBc      investigates public company that changed its

name to Riot Blockchain and saw its shares rocket" by Jennifer Schlessinger et al.




                                        54
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 55 of 75




(v)   February 76,2018: "CNBC Investigates Barry Honig trading in Bitcoin

Company $RIOT" by Teri Buhl

(w) March6,2018:           "Pretenders and Ghosts: Stealth promotion nefwork exploits

financial sites to tout stocks" by Sharesleuth (Chris Carey)*

(x) April   18,   2018: "SEC issues subpoena to cryptocunency      company Riot

Blockchain" by Scott Zamost et aI.


(y) July 12,2018: "Cool Mara Riot:        The big money, bitcoin-biotech daisy chain"

by Sharesleuth (Chris Carey)*


(z) July 23,2018: "SkinTE         and the FDA's 361 Pathway" by Ozgur Ogut*


(aa) August29,2018: "Kesner's Out: Why is Barry Honig's Securities Lawyer

Retiring" by Teri Buhl*


(bb) September 7,2018: "SEC Charges Microcap Fraudsters for Roles in

Lucrative Market Manipulation Schemes" SEC press release re SEC v Honig*


(cc) September      8,   2018: "IJnnamed Stocks in SEC fraud suit against Barry Honig

Revealed" by Teri Buhl

(dd) September      10,   2018: "SEC Charges Against Phillip Frost Might Just Be the

Tip of the Iceberg" by Bill Alpert in Barron's*

(ee) September 11, 2018: "PolarityTE's Many Deceptions" by Research Noir*



                                             55
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 56 of 75




(f0    September 11,2018: "Opko Health:     If   These SEC Charges Were Surprising

Then You Haven't Been Paying Attention" by Hindenberg Research (Nate

Anderson)

(gg) september 12,2018: "Laidlaw Execs helped Barry Honig Execute Stock

Manipulation Scheme" by Teri Buhl*

(hh) September 14,2018: "Is there a new Laidlaw-Honig Pharma Offering in

Play?" by Teri Buhl

(ii)   September 21,2018: "Cool Holdings (AWSM): Investors Should Give this

Pump-and-Dump the Cold Shoulder" by the Streetsweeper (Sonya Colberg)*

fij)   September 25,2018: "Cool Mara Riot, Part Two: Securities-fraud case against

South Florida group reverberates through additional companies" by Sharesleuth

(Chris Carey)*

(kk) October 4,2018: "The Lawyer at the Center of SEC Pump-and-Dump          Case"

by Bill Alpert inBarron's*

(ll)   October 31,2018: "Honig Deals lead to FINRA Investigation of Laidlaw    &
Co." by Teri Buhl

(m-)     January   4,20L9: "Miami Billionaire Philip Frost Accused of Additional
Financial Schemes in New Lawsuit" by Jerry Iannelli, Miami New Times*
(nn) February 4,2079: "Team Honig's Mark Groussman settles with SEC" by
Teri Buhl



                                           56
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 57 of 75




(oo) March 18,20L9: "Honig & Elo>or Pharma sued for stock fraud : $ELOX" by

Teri Buhl

(pp) March 19, 2019: "Honig's broker dealer Laidlaw target of FBI investigation"

by Teri Buhl*

(qq) March26,20l9: "Honig's Puppet CEO Elliot Mazasettles with the SEC" by

Teri Buhl

(rr) April lI,20L9: "Hudson Bay Capital tied to Barry Honig Pump          and Dump

Ring : MabVa< $MBVX" by Teri Buhl

(ss) April 14,2019: "Andy & Catherine DeFrancesco Non-Related Party

Transactions? : $AWSM CoolTech" by Teri Buhl

(tt) May 23,2019: Updated Teri Buhl story about DOJ tolling         agreements with


the Frost gang*


176. Frost gang core member Barry Honig has sued business writer Chris Drose

and   joumalist Teri Buhl (twice) in an effort to silence their reporting on the Frost

gang's activities.

I77. I filed various complaints   and reports about the Frost gang with Federal law

enforcement authorities before I teamed up with Fisher.     A list follows.

(a) December 18,2013: SEC Whistleblower ("wB") complaint against Frost,

BZNE mailed to SEC, TCR1389304450989 (301)

(b) February 1,2014: Supplement to TCR1389304450989 mailed to SEC (302)
                                            57
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 58 of 75




(c) February 9,2014: Supplement to TCR1389304450989 mailed to SEC (303)

178. Fisher and I filed various complaints and reports about the Frost gang with

Federal law enforcement authorities ("LEAs" or "Feds") during the time    I
collaborated with Fisher. The specific recipients of these letters and emails varied

over time. A list of the letters and emails follows.

(a) July 24,2014: Letter to McKessy (30a)

(b) Aug 30,2014: Cc to Mckessy (305)

(c) Aug 30,2014: Whistlleblower complaint filed against MSLP (306)

(d) Sep 9,2014: Cc McKessy (307)

(e) Sep 74,20L4: Letter to McKessy (308)

(f) Sep 16,2074:       Cc McKessy (309)

(g) Sep 26,2014:       L{-page letter to McKessy (310)

(h) Sep 29,2014: Letter to LEAs (311)

(i)   Sep   29,2074: 10-pp Cc to LEAs (312)

fi) Oct 4,2014:     Letter to LEAs (313)

(k) Oct 5,2014: Letter to LEAs (314)

(l)   Oct   II,20I4:   Cc to LEAs (315)

(m) Oct 27,2014: Email to LEAs (316)

(n) Nov 1,2014: LettertoLEAs (3I7)

(o) Nov 77,2074: Email to AUSA-I (318)
     CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 59 of 75




(p) Nov 27,20L4: FrosZone update to LEAs (319)

(q) Dec 1,2014: LettertoLEA (320)

(r   )   Mar 11,2015: Cc to LEAs (321)

(s) Mar 14,2015: Cc to LEAs (322)

(t) Mar 23,2015:         Letter to McKessy (323)

(u) Apr 24,2015: Email to LEAs (324)

(v) Apr 27,2015:         Cc to LEAs (325)

(w) May 14,2015: Emails to SEC-3            and SEC-7 (326)

(x) May 28,2015: Letter         to McKessy (327)

(y) May 31,2015: Email to SEC-7 (328)

(z)      June   9,2015: letter to SEC employees (329)

(aa) July 19,2015: email to LEAs (330)

(bb) July 23,2015: email update to LEAs (331)

(cc) July 29,2075: email to Feds linking BZNE p&D, John Ford, and MGTI (20)

(dd) July 29,2075: email to LEAs (332)

(ee) July 30,2075: update email on MGTI P&D to Feds (334)

Note: The SEC did not issue        a subpoena to   MGTI until September rs,2016.

(ff)     July 30,2015: Fisher email to SEC re illegal termination, with documentation

(33s)

(gg) Aug 7,2015: emails to LEAs re illegal termination (336)
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 60 of 75




(hh) Aug 17,2015: email to LEAs (337)

(ii)   Oct 12,2075: emails to SEC-I (338)

fij)   Oct 16,2075: email to SEC-I (339)

(kA) Oct 18, 2015: email to AUSA-I, lots of cc's (340)

(ll) Nov 8, 2015:   cc to SEC-4 (341)

(non) Nov 22, 2015: email to SEC-I (342)

(nn) Nov 30,20L5: email to SEC-I (343)

(oo) Dec 3,2015: email to SEC-I (344)

(pp) Dec 7,2075: Fisher's "white collar terrorists" letter to LEAs (345)

(qq) Jan 3,2016: email to SEC-I (346)

(rr)   Jan 11,2076: Fisher phone call and email to   FBI-I (347)
(ss) Jan 25,2016: ccto SEC-I (348)

(tt) May 20,20L6: "What are you waiting for?"     email to AUSA-L (349)

(uu) Nov 73,2016: cc's to LEAs re statutes of limitations ("SoLs") (350)

(w) Nov 16,2016:      cc's to LEAs (351)

(ww) Nov 24, 2016: "DOJ lost direction" email to LEAs (352)

(xx) Dec 1,2016: email to AUSA-I        and AUSA-2 about SOL expiring in January

2017 (3s3)

(yy) Dec 20,2016: cool- wB complaint filed (TCR1482269182922),             cc's to

LEAs (354)
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 61 of 75




(zz) Jan2,2017: email to Feds (355)

I79. I have filed various complaints and reports   about the Frost gangwith Federal

law enforcement authorities after my collaboration with Fisher ended. A partial

list of the letters and emails follows.

(a) April 9,2017: email to SEC-I (356)

(b) April 13.2017: emailsto SEC-8 (357)

(c) April 27,2017:    cc to SEC-I (358)

(d) April 26,2017: draft complaint for Pedersonv Frost^Iemailed to SEC-1 (359)

(e) May 1,2077: draft complaint for Pederson     v Frost ^I emailed to   AUSA-2 et al

(360)

(f) May 5,20L7:     email to SEC Office of the Inspector General (OIG) requesting

an investigation of SEC non-prosecution of the Frost gang(361)

(g) May IL,20l7: email to SEC-I (362)

(h)   June 12,2017: email to AUSA-2 re YesDTC SOL (363)

(i) June 14,2017:   email to LEAs (364)

fi)   June 23,2017: email to LEAs (365)

(k) July 10,2017:    email to LEAs re COOL and RICO (366)

(l) July 75,2017:   email to LEAs (377)

(m) July 79,2077: email to LEAs      re YesDTC SOL (378)

(n) Aug 7,2017: email to SEC-2      re YesDTC SOL (379)


                                          61
     CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 62 of 75




(o) Aug 5,2017: "new American kleptocracy" email cc'd to LEAs (380)

(p) Aug 19,2017: email to SEC OIG (389)

(q) Aug 27,2017: email to FBI-I          et al (390)

(r   )   Aug 23,2017: cc to LEAs of first letter to Burdman      atcool     (391)

(s) Aug 3r,2077: "enabling securities fraud" email to LEAs re coo], (392)

(t)      Sep   2,2017: email to LEAs (393)

(u) sep 25,2017: cc to LEAs of second letter to Burdman            at   cooL (394)
(v)      Sep   27,20L7: email to LEAs   and journalists (395)

(w)      Oct 3,2017: email to LEAs re COOL (396)

(x) Oct I5,20I7: complaint for Pedersonv           Fisher   I emailed to LEAs (397)
(y) Oct 18,2017:        email to LEAs (398)

(z) oct20,2017:         cc to LEAs of third letter to Burdman   atcool     (399)

(aa) Oct 22,2017: email to LEAs (400)

(bb) oct 3L,20L7:        cc to LEAs of fourth letter to Burdm   anatcool     (401)

(cc) Nov 3,2017: email to LEAs (402)

(dd) Nov 5/6,2077: cc to LEAs of fifth letter to Burdman atcool- (403)

(ee) Nov 14,2017: emailtoLEAs (404)

(ff) Nov 18,2017:        cc to LEAs of sixth letter to Burdman   atcool     (405)

(gg) Nov 23,2017: cc to LEAs of email to Kesner (406)

(hh) Nov 23,2077: email from Kesner forwarded to LEAs (407)
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 63 of 75




(ii)   Dec 8,2017: email to LEAs (408)

fij)   Dec 12,20L7: Frost gangmethods email 1 to LEAs (409)

(kk) Dec 13,2017: Frost gang methods email2 to LEAs (410)

(11) Dec   30,20L7: email to LEAs re Rule 26 disclosures in Pedersonv Frost   I
(411)

(mm) Jan3,2018: mailed USB drive with Rule 26 disclosures to SEC-1 (412)

(nn) Jan 30,2018: email to Feds (413)

(oo) Feb 21,2018: email to Feds re Chris Carey (414)

(pp) Feb 26,2018: email to Feds (415)

(qq) Feb 27,2018: email to Feds (416)

(rr)   Feb 28,2018: email to Feds (417)

(ss) Mar Ll,20L8: cc to Feds of "for the record" email to Chris Carey (418)

(tt) Mar 15,2018: email to Feds (419)

(uu) Mar 20,2018: email to Feds (420)

(w) Mar 22,2018: email to Feds (42L)
(ww) Mar 27,2018: email to Feds (422)

(xx) Mar 29,20t8: email to Feds (423)

(yy) Apr 12,2018: email to Feds (424)

(zz) Apr 18,20L8: LTS WB Complaint        to LEAs, SEC WB Office (TCR 15246-

863-214) (42s)
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 64 of 75




("*)     May 2,2018: email to LEAs re Laidlaw and Honig and Frost (426)

(bbb) May 3,2018: email to SEC-I (421)

(ccc) May 14,2018: email to LEAs (428)

(ddd) May 24,2018: email to LEAs (429)

(eee) June 4,2018: email to LEAs (430)

(fff) June 16, 2018: email to LEAs    (431)

(gge) July 11, 2018: email to LEAs (432)

(hhh) July 16,2018: email to LEAs (433)

(iii)   Aug 2,2078: cc to LEAs of seventh letter to Burdman at COOL (434)

fijj)   Aug 2,2018: email to SEC-I re MBVX (435)

(kkk) Aug 4,2018: email to LEAs (436)

(lll) Aug 8,2018:     email to LEAs (437)

(mmm) Aug 15, 2018: Frost gang update to LEAs (438)

(nrur) Aug 77,2018: SOL email to LEAs (439)

(ooo)    Sep   4,2018: email to LEAs (450)

(ppp) Sep 9,2018: email to LEAs (451)

(qqq) Sep 16, 2018: "The Frost gang: A Vertically Integrated ..." report to LEAs.

(4s2)

(rn)    Sep   29,20L8: Frost gangupdate sent to LEAs (453)

(sss) Oct 4,2018: cc to LEAs (454)
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 65 of 75




(ttt) Oct 5, 2018: email to LEAs (455)

(uuu) Oct 6, 2018: email to LEAs (456)

(vw) Oct7,2018:        email to LEAs (457)

(www) Oct7,2018: email to SEC re MSLP SOL (458)

(xy,x) Oct 14,2018: cc to LEAs (a59)

(yyy) Oct20,2018: email to LEAs (460)

(zzz) Oct 28, 2018: Version 2 of "The Frost gang: A Vertically Integrated ..."

report to LEAs (461)

(aaaa) Nov 1,2018: bcc to Feds (462)

(bbbb) Nov 8, 2018: email to LEAs (463)

(cccc) Nov 9,2018: email to LEAs (464)

(dddd) Nov 21, 2018: email to LEAs (465)

(eeee) Nov 26, 2018: email to LEAs (466)

(ffffl   Nov 28, 2018: email to LEAs (467)

(gggg) Dec 15, 2018: cc to LEAs of first letter to Baylor-Henry at COOL (468)

(hhhh) Dec 23,2018: email to LEAs (469)

(iiii)   Dec 24,2018: cc to LEAs of second letterto Baylor-Henry at COOL (470)

(jjjj)   Dec 30,2078: open letter to Judge Ramos re Frost settlement, cc to LEAs

(47r)

(kkkk) Jan 1, 2019: email to LEAs (472)
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 66 of 75




(llll)   Jan 13,2079: cc to LEAs of third letter to Baylor-Henry at COOL (473)

(mmmm) JanL9,20I9: email to SEC-I re Ebola (474)

(nnnn) Jan22,20I9: cc to LEAs of fourth letter to Baylor-Henry at COOL (475)

(oooo) Jan 30, 20L9: email to LEAs (476)

(pppp) Feb2,2019: email to LEAs (477)

(qqqq) Feb 9, 20L9: cc to LEAs of fifth letter to Baylor-Henry at COOL (478)

(rrn)    Feb 14,   20t9: email to SEC OIG (479)

(ssss) Feb 16, 2019: cc to LEAs of sixth letter to Baylor-Henry at COOL (480)

(tttt) Feb 17,2019:email to LEAs (4S1)

(uuuu) Feb26,2019: email to SEC OIG (482)

(ww)      Mar 10, 2019: email to LEAs (483)

(wwww) Mar 15, 2019: email to LEAs (484)

(xn<x) April 28,2019: cc to LEAs of 7th letter to Baylor-Henry at PTE (485)

(yyyy) June 8, 20L9: cc to LEAs of 8th letter to Baylor-Henry   at PTE (486)

(zzzz) June 9, 20L9: cc to LEAs of 9th letter to Baylor-Henry at PTE (487)

(aaaaa) June 16, 2019: cc to LEAs of letter to Maggie Dalton (488)

180. The reason that Fisher and have I sent so much information to the Feds is that

there are so many Frost gangcompanies that showed red flags of being P&D

frauds.




                                          56
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 67 of 75




181   . Most of my submissions    to Federal regulatory authorities have gone

unacknowledged. Notable acknowledgements and communications from

govemment agents (mostly excluding receipt letters from the SEC Whistleblower

Office, empty responses to FOIA requests, and automatic out-of-the-offrce

notifications) include:

(a) October L,2014: email from SEC-3 (601)

(b) October 9,2074: email from       SEC-5 (602)

(c) November 1L,20I4: email from AUSA-I (603)

(d) November      12,   20L4: voicemail from FBI-I (604)

(e) April 17,20t5lMay 14,2015: letter from SEC Whistleblowers Office dated

April 17,2015 (605) This letter assigned number TCR142929I515271to my

MSLP whistleblower complaint that had been filed August 30, 201,4 (over four

months earlier). I had made repeated requests for acknowledgment of the WB

complaint before receiving this letter. Shangely enough, the letter was dated Apr

L7,2015, but was postmarked May I4.,2015. MSLP had announced settlement of

their SEC investigation on April 13,20t5.

(f)   June 1,2075: voicemail from SEC-6 (606)

(g)   June   3,20L5: phone call with SEC-4 and SEC-6 (607)

(h)   June 8,2015: email from SEC-7 to Fisher (608)

(i)   Au924,2075: phone call from McKessy to Pederson
    CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 68 of 75




(j)   Oct 8 and 9,2015: emails from SEC-I (609)

(k) Nov 23,2015: email from SEC-I (610)

(l) Dec 23,2015:    SEC subpoena to Fisher (Case No. SEC NY-09240) (611)

(m) April 28,2017: email from SEC-I re draft complaint for Pedersonv Frost              I
(043)

(n) Nov 6,2017: email from SEC Office of Investor Education re first letter to

Burdman (613)

182. Many of the reports, letters and emails I sent to LEAs were also sent to

joumalists, business writers, and other interested persons. Generally, this

correspondence was bcc'd to the LEAs in order to protect their individual

identities.

1   83. On or about May 5, 2017   ,I   requested that the SEC Office of the Inspector

General investigate the reasons and circumstances why the Office of the

Whistleblower decided not to take action on my complaints, and the events and

communications leading up to McKessy's phone call to me.

184. I have repeatedly suggested to Federal law enforcement agents that they use

the Federal RICO statute to prosecute the Frost gang.




                      VII. INTENTIONALLY            LEFT BLANK




                                             68
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 69 of 75




                                     VIU. CLAIMS

185. Pederson brings claims against Frost for breach of fiduciary duty and tortious

interference with a business relationship. Pederson brings a claim against COCP

for tortious interference with   a business   relationship. Pederson brings claims

against Fisher for unjust enrichment/ quasi-contract and quantum meruit.




VI[.l.   Claim One: against Frost for Breach of Fiduciary Duty at COCP.

186. Plaintiff re-asserts all previous allegations in this complaint.

187. Under Delaware law, directors owe both a duty of care and a duty of loyalty

to the corporation's shareholders. The duty of loyalty requires a director to act in

good faith and in a manner it reasonably believes to be in the best interests of the

corporation and its stockholders, and to avoid engaging in acts of self-dealing.


188. On May 20,z}l3,Pederson bought 100 shares of BZNE for a price of 55

cents per share. Pederson was subsequently a shareholder of BZNE/COCP at              all

relevant times.


189. Frost is a director at COCP and a major shareholder. Frost also has and had

influence over the BOD through two other Frost gangmembers who also are and

were directors at COCP and other COCP BOD members who are associates                 of

Frost.



                                               69
     CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 70 of 75




190. Frost had fiduciary duties to COCP's shareholders, including Pederson.
,i




191. Frost breached his duty to COCP by directing the use of COCP assets for his

owrr personal purpose, i.e., to buy Dan Fisher's silence.


I92.   Pederson and other shareholders were damaged by Frost's misuse of COCP's

assets.




VIII.2.    Claim Two against Frost and COCP for tortious interference with a

prospective economic advantage.

193. Plaintiff re-asserts all previous allegations in this complaint.

194. The test for    a   tortious interference with prospective economic (or business)

advantage claim in Minnesota requires the plaintiff to show:

          1. the existence of a reasonable expectation of economic advantage;

        2.   the defendant's knowledge of that expectation of economic advantage;

        3.   that defendant intentionally interfered with plaintifPs reasonable

        expectation of economic advantage, and the intentional interference is either

        independently tortious or in violation of state or federal law;

        4. inthe   absence of the wrongful act of the defendants,   it is reasonably

        probable that plaintiff would have realized his economic advantage or

        benefit; and
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 71 of 75




      5. the plaintiff sustained damages.

      Gieseke ex rel. Diversified Water Diversion, Inc. v. IDCA, Lnc.,844 N.W.2d

      210,219 (Minn .2014).

195. Pederson and Fisher worked together against Frost and his gang to each

achieve economic advantages.

196. Defendants Frost and COCP knew that Pederson and Fisher were working

together against Frost and his gangto each achieve economic advantages.

L97. Defendants Frost and COCP intentionally interfered with Pederson's

reasonable expectation of economic advantage, the intentional interference was in

violation of a state statute or regulation and/or the intentional interference was

independently tortious (breach of duty to COCP).

198. Defendants intentionally interfered with plaintifPs reasonable expectation of

economic advantage, and the intentional interference w€N in violation of applicable

state law.

199. In the absence of the wrongful act of the Defendants, it is reasonably

probable that Pederson would have realized his economic advantage or benefit

(e.g., Fisher providing documents, declarations and testimony in support    of

Pederson's legal claims).

200. The plaintiff sustained damages (e.g., Pederson was deprived of Fisher's

assistance in seeking justice against the Frost gang).


                                            7L
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 72 of 75




VIII.3. Claim Three   -   against Fisher for Quasi-Contract / Unjust Enrichment

201. Plaintiff re-asserts all previous allegations in this complaint.

202. Quasi-Contract / Unjust Enrichment in Minnesota:

      "Unjust enrichment is an equitable doctrine that allows    a   plaintiff to
      recover a benefit conferred upon a defendant when retention of the
      benefit is not legally justifiable." Caldas v. Affordable Granite &
      stone,Inc., 820 N.W.2d 826, 838 (Minn. 20L2). The elements of an
      unjust-enrichment claim are that: "(1) a benefit be conferred by the
      plaintiff on the defendant; (2) the defendant accept the benefit; (3) the
      defendant retain the benefit although retaining it without payment is
      inequitabl e:' zinter v. univ. of Minn., 799 N.W.2d243,247 (Minn.
      epp. z}LI),review denied (Minn. Aug. 16,20L1). "[T]o prevail on a
      tlui* of unjust enrichment, a claimant must establish an implied-
      inlaw or quasi-contract in which the defendant received a benefit of
      value thatunjustly enriched the defendant in a manner that is illegal or
      unlawful," Caldas, 820 N.W.2d at 838, or "morally wrong,"
       schumacher v. Schumacher, 627 N.W.2d725,72910 (Minn. App.
       2001).



203. pederson provided services to Fisher that provided leverage to Fisher in

settling the Garcia Properties litigation.

204. Fisher had a claim against COCP for $295,000.

 205. Atsome point, Fisher seriously considered settling the case for $175,000.

206. Because of the benefits provided by Pederson, Fisher settled the case for

about $800,000 more than the amount of his $295,000 claim.




VIII.4. Claim   Four - against Fisher for Quantum Meruit
                                             72
   CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 73 of 75




 207. Plaintiff re-asserts all previous allegations in this complaint.

 208. A pafty may recover under quantum meruit where he or she has conferred a

 benefit to another and has not received reasonable compensation for this act. See,

 e.g., Frankson v. Design space     Int'l, 394 N.w.2d,140,145 (Minn. 19g6). under

 quantum meruit, the measure of recovery          for apartially completed project is .the

 reasonable value of the fraction of the project that was completed.,, E.C.I.
                                                                              Corp. v.

 G.G.c. co., 306 Minn. 433,      437   ,237 N.w.2d 627,630 (Minn . 1976).

Determination of the "reasonable value" can be based on the contract price, even

though recovery is sought in equity. Confer Bros. v. Curier,164 Minn. 207,210,

204 N.W. 929, 931 (Minn. 1925).

209. Recovery in quantum meruit may be obtained where a benefit is conferred

and knowingly accepted under such circumstances that would make it unjust
                                                                          to

permit its retention without payment. Ylijarvi v. Brockphaler, 213 Minn. 3g5, 393

(L942);   see   generully 77 c.J.s. g 6, at 572-73 (1963    &   Supp.19g5). However,

there can be no recovery in quantum meruit where a valid express conhact between

the parties exists. Brezav. Thaldorf,276 Minn. 1g0, lg3, 149 N.w.2          d276,27g
(1967); schimmelpfennig v. Gaedke ,223 Minn. 542, s4g, 27 N.w.2d 416. 420-21

(1e47).

210. Pederson conferred a benefit to Fisher without receiving reasonable

compensation.


                                             73
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 74 of 75




211. The value of the benefit conferred was $800,000, or an amount to be

determined at trial.




                            IX. PRAYER      FOR RELIEF

212. pederson prays for declaratory relief that Frost breached his duty to COCP

shareholders by using about $800,000 in corporate assets for his own personal

purposes.

2L3. Plaintiff Pederson prays for monetary damages in the amount of $800,000

(eight hundred thousand dollars) or an amount to be determined at trial,

alternatively, jointly and severally, or as the court may apportion, for:

(a) euasi-contract/Unjust Enrichment and/or Quantum Meruit against Fisher,

and/or

(b) Tortious Interference with a prospective economic advantage against Frost

and/or COCP.




                                                Lee Pederson




                                           74
                                                 9^ L/^-
  CASE 0:19-cv-01777-JNE-DTS Document 1 Filed 07/08/19 Page 75 of 75




Date: July 8, 2019                      Signed: lsl LeePederson
                                        Pro   se
                                        MN Bar # 225605
                                        2126 Lyndale Ave S #6
                                        Minneapolis, MN 55405
                                        952-836-7949
                                        leempete@aol.com




                                   75
